Citation Nr: 1811484	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia with osteoarthritis.

4.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia with osteoarthritis.

5.  Entitlement to an earlier effective date prior to September 30, 2016 for the grant of special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a November 2013 rating decision from the RO in Cleveland, Ohio.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Further, the Veteran did not request a hearing for the issue of an earlier effective date prior to September 30, 2016 for loss of use of a creative organ.

The Board remanded this matter to the RO in June 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board notes that the Veteran appointed Karl A. Kazmierczak as his representative on a valid VA Form 21-22a in June 2016.  In June 2017, the Veteran withdrew power of attorney from Karl A. Kazmierczak.  In October 2017, the Board sought clarification from the Veteran and in a January 2018 letter the Veteran authorized Karl A. Kazmierczak to continue representing him in this appeal.  Therefore, Karl A. Kazmierczak, Attorney is the Veteran's representative in this appeal.

The issue of service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is proximately due to or the result of service-connected diabetes mellitus.

2.  The Veteran's left knee disability is productive of, at worse, flexion limited to 105 degrees with pain, but is not productive of flexion limited to 30 degrees or extension of the leg limited to 15 degrees, and has been manifested by arthritis and painful motion.

3.  The Veteran's right knee disability is productive of, at worse, flexion limited to 95 degrees with pain, but is not productive of flexion limited to 30 degrees or extension of the leg limited to 15 degrees, and has been manifested by arthritis and painful motion.

4.  The VA received the Veteran's claim of entitlement to service connection for erectile dysfunction on September 30, 2016.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.310 (2017).

2.  The criteria for rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2017).

3.  The criteria for rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2017).

4.  The criteria for an effective date earlier than September 30, 2016, for the grant of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C. §§ 1114 (k), 5101, 5110, 7105; (2012); 38 C.F.R. 
§ 3.151, 3.400, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Secondary service connection under § 3.310 entails "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

VA will not find that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he developed hypertension in active duty service.  His service treatment records (STRs) do not show complaints of, treatment for, or a diagnosis of hypertension, though he had regular blood pressure readings performed in 1977.  His March 1993 separation examination revealed normal findings for his heart and his recorded blood pressures was 138/78.  

Post-service, in November 2016, the Veteran underwent a disability benefits questionnaire (DBQ) for hypertension.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with hypertension and was taking medication for treatment.  The Veteran stated that he had elevated blood pressure readings in service, but that he was not diagnosed with hypertension in service.  Also, he did not take medication for hypertension in service.  November 2016 blood pressure readings measured 140/70, 136/72, and 137/69.  The average blood pressure reading was 137/70.  No functional impact was noted.  The examiner opined that the condition claimed was less likely as not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner found that Veteran had three elevated pressure readings of the 92 pressure screens the Veteran had during his service and that none of the three readings met the criteria for a diagnosis of hypertension.  The 89 other screens rendered normal results.  The Veteran was diagnosed with hypertension in March 2007, years after his service.

In February 2017, the Veteran underwent another VA DBQ for hypertension.  His claims file was reviewed.  The Veteran was diagnosed with hypertension.  Records showed that the Veteran was diagnosed with diabetes mellitus, type 2 (DM) in 1996.  DM was poorly controlled with oral medication, so in 2003 the Veteran began using insulin.  There was some improvement, but his glucose levels remained uncontrolled.  He developed hypertension in 2007 and has been taking antihypertensive medications since.  The examiner found that the Veteran's blood pressure had adequate control on his current medication regimen.  Blood pressure readings measured 128/85 and 140/90.  A January blood pressure reading measured 137/78.  The average blood pressure reading was 135/84.  The examiner found that the Veteran's hypertension did not impact his ability to work.  The examiner opined that the condition claimed was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition. She stated that poor glycemic control is a risk factor for the development of hypertension in diabetic patients.  The medical records showed onset of DM in 1996, which was poorly controlled through 2003.  Although initial insulin therapy improved glucose control in 2003, records showed ongoing hyperglycemia in the presence of medical treatment at least in part due to poor medication compliance.  Prior to his diagnosis of hypertension, the Veteran's glycated hemoglobin was as high as 14, which indicated chronically poor glycemic control.  Onset in the setting of longstanding poorly controlled DM, and known diabetic risk factors for hypertension, supported causality with his service-connected DM.

In this case, the February 2017 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The most probative evidence establishes that hypertension is secondary to the Veteran's service-connected DM.  Accordingly, service connection is warranted.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for hypertension is warranted.

Knees

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are not warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
   
The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board notes that the VA examination was adequate per Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate: specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  These actions were accomplished in the November 2016 examination.  There is also adequate evidence to address the guidance set forth in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Veteran's right knee disability and left knee disability was rated under the provisions of Diagnostic Codes 5010-5257.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by x-ray evidence.  Diagnostic Code 5010 is to be rated the same as Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for equitable and just decisions.  38 C.F.R. § 4.6.

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

The Veteran's right knee disability has been rated at 10 percent from May 10, 1996.  Also, the Veteran's left knee disability has been rated at 10 percent from May 10, 1996.  The Veteran asserts his ratings should be higher.

In October 1996, the Veteran had a VA examination of his bilateral knees.  He was diagnosed with chondromalacia patellae bilaterally and significant osteoarthritis of the bilateral knees.  He had patellar shaving twice on the right knee.  He complained of constant bilateral knee pain.  The knee joints were stable.  The Veteran was unable to do a deep knee bend beyond 20 degrees with acute pain and a locking sensation without actual locking.  There was no swelling, no deformity, and range of motion was fully passive.  X-rays of the knees demonstrated moderate narrowing of the femoral tibial compartment bilaterally.   Several calcified deposits were identified in both knees.  The impression was moderate osteoarthritis of both knees with intra-articular loose bodies.  

In May 2004, the Veteran underwent another VA examination for his knees.  He reported that his knee pain was worse than his last examination in 1996 and that he took more medication to control the increased pain.  He stated that he was no longer able to run and jump.  He exercised three times a week, but it increased his pain.  On examination, he had a normal gait, walked well on his heels and toes, and had a normal posture.  He did not walk well with heel to toe.  His scars were well healed from his prior arthroscopies.  He had 0 to 110 degrees of flexion bilaterally.  X-ray of the knees revealed moderate changes of degenerative joint disease of both knees, with the findings slightly more advanced for the left.  He was diagnosed with degenerative joint disease and prior Osgood-Schlatter's disease with pain and painful motion.  

In April 2011, the Veteran underwent a private examination of his knees.  He was diagnosed with chondromalacia with osteoarthritis of the left knee.  He reported constant pain in his left knee that got better with rest, but never totally subsided.  He reported two surgeries on his right knee in 1982 and 1984.  On examination, the physician was unable to locate the surgery scars on the Veteran's right knee.  His gait was normal and he did not use devices to ambulate.  Tenderness was noted over the kneecaps.  There were no effusions, no edema, no instabilities, no deformities, no ankylosis, and no crepitus.  He had 0 to 120 degrees of flexion and extension for both knees.  The Veteran was able to perform bilateral repetitive use testing without additional functional loss of range of motion; however, he had pain, weakness, lack of endurance, but not incoordination.  Medial and lateral collateral ligaments were stable, anterior and posterior cruciate ligaments were stable, medial and lateral meniscal tests were normal, and there were no valgus or varus deformities.  The physician found the knee was stable.  

An April 2014 private examination revealed that the Veteran had bilateral knee osteoarthritis, left greater than right.  He reported constant bilateral knee pain, left greater than right.  Pain was worse when he walked.  He reported stiffness, swelling, and weakness in his bilateral knees.  He did not use assistive devices.  On examination, he had a decreased cadence and a mild limp of the left lower extremity.  He had diminished sensation in his lower extremities due to diabetic neuropathy.  He had -8 to 118 degrees of flexion and extension for his left knee and -12 to 110 degrees of flexion and extension for his right knee.  No soft tissue swelling or effusions were found bilaterally.  He had medial and lateral joint line tenderness to palpation and a positive patella grind bilaterally.  No varus or valgus instability was found.  X-rays from April 2014 showed severe osteoarthritis of the bilateral knees.  

During his December 2015 Board hearing, the Veteran stated that he had similar pain in both knees, but was able to mow his lawn with frequent breaks.  He could stand 30 minutes with no pain, but experienced extreme pain after standing for an hour.  He was able to sit for hours if he was able to move his legs.  He reported that he stopped taking pain medication in 2012 because he did not want to be addicted to the medication.  Side effects of the medication included dry mouth, constipation, and difficulty concentrating.  He reported being scheduled for right and left knee replacements, but was unable to undergo the surgery due to abnormal hemoglobin levels. 

In November 2016, the Veteran underwent a DBQ for knee and lower leg conditions.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with bilateral knee chondromalacia with arthritis.  The Veteran reported constant pain in his knees and that he had stiffness, which caused functional loss.  He did not report flare-ups.  On examination he had 0 to 95 degrees of flexion and extension for his right knee and 0 to 105 degrees of flexion and extension for his left knee.  Passive range of motion for the right knee measured 0 to 100 degrees and 0 to 110 degrees for the left knee.  No pain was noted with active range of motion, passive range of motion, with weight bearing, or when non-weight bearing.  The examiner noted that there was objective evidence of crepitus of the right and left knees.  The Veteran was able to perform bilateral repetitive use testing without additional functional loss of range of motion after three repetitions.  Muscle strength was normal for both knees.  No ankylosis was noted, bilaterally.  No history was reported for recurrent subluxation bilaterally, lateral instability bilaterally, or recurrent effusion.  Joint stability testing of the right knee and left knee revealed normal stability.  No history of recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, or any other tibial or fibular impairment was noted.  No meniscal condition was reported.  The Veteran underwent a right leg arthroscopy in 1982 and a left leg arthroscopy in 1991.  Scars on his bilateral knees were the only noted residuals from the surgeries.  The Veteran had scars on his bilateral knees.  He had three scars on his right knee measuring 1 centimeter by .1 centimeter and one scar measuring 1 centimeter by .1 centimeter on his left knee.  The scars were not painful.  No assistive devices were used.  Imaging studies revealed traumatic arthritis of the bilateral knees.  The examiner found that the functional impact of the Veteran's knee disabilities restricted walking to100 yards at a time before having to stop to rest, climbing one flight of stairs at a time, and not being able to kneel or squat.  

In this case, the objective evidence shows during the appeal period, at worse and considering Mitchell, DeLuca, and all relevant factors, flexion of the bilateral knees was limited at 95 degrees of flexion for his right knee and 105 degrees of flexion for his left knee with painful motion, and extension of the bilateral knees has not been limited to a compensable degree.  As such, the Board finds that there is no basis for the assignment of a rating in excess of 10 percent for either knee under Diagnostic Codes 5260 or 5261.  Further, the November 2016 VA examiner noted that the Veteran did not report flare-ups.  Even when taking into account his complaints of painful motion, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  See 38 C.F.R. § 4.59.  Although the Veteran reported pain during his examinations, the pain did not result in additional functional loss so as to warrant a rating in excess of 10 percent for either knee.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system).  Moreover, the record does not reflect instability of the bilateral knees such that a separate rating under Diagnostic Code 5257 would be in order as repeat examination did not show instability of the bilateral knees.  Further, the November 2016 VA examiner noted that the Veteran did not report flare-ups.

With regard to scars, the Veteran had surgical scars on the knee, but none were painful and/or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).

The Board has also considered whether higher disability ratings are warranted under any other diagnostic codes pertaining to the knees.  No other diagnostic code provides a basis for assignment of an increased rating during the appeal period.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, several of these diagnostic codes are not applicable to the Veteran's service-connected knee disabilities.  Diagnostic Code 5258 and 5259 are not applicable as there is no finding of dislocation or removal of semilunar cartilage.  It is not shown that the Veteran's knee disabilities involve ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, consideration of the disability under Diagnostic Codes 5256, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for the veteran's left knee disability or in excess of 10 percent for the Veteran's right knee disability.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee and left knee disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is contemplated by the current rating.  The schedular rating criteria specifically include pain, limitation of motion, and weakness and instability in the knees.  38 C.F.R. § 4.71a, Plate II.  In addition, functional impairment including prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Additionally, extraschedular consideration based on combined effects, such as elevated hemoglobin levels, is no longer available as of January 8, 2018, per VA final rule.  See 82 Fed. Reg. 57830 (Dec. 8, 2017).  Therefore, the Board finds that the record does not reflect that the right knee disability or left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

Earlier Effective Date for Loss of Use of a Creative Organ

The Veteran contends he is entitled to an earlier effective date than September 30, 2016 for his award of special monthly compensation for loss of use of a creative organ. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p). Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  

In a February 2017 rating decision, the Veteran was awarded service connection for erectile dysfunction as secondary to the service-connected DM.  He was also awarded special monthly compensation based on the loss of use of a creative organ, effective September 30, 2016, the date VA received a claim of entitlement to service connection for erectile dysfunction.  

The October 2017 substantive appeal asserted that the effective date for the Veteran's special monthly compensation based on loss of use of a creative organ was incorrect as there was evidence to support an earlier effective date.

Crucially, however, the record does not reveal any indication of the Veteran filing a claim for this benefit until September 30, 2016, which is after the date VA required claims to be filed on a standard form and eliminated the use of medical records to be used as informal claims.  As the Veteran was granted a special monthly compensation based on loss of use of a creative organ on the date he was granted service connection for erectile dysfunction as secondary to his diabetes mellitus on September 30, 2016 the date entitlement arose, the Board has no basis upon which to assign an earlier effective date for special monthly compensation based on loss of use of a creative organ.

Accordingly, entitlement to an effective date prior to September 30, 2016 for the award of special monthly compensation for loss of use of a creative organ is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107 (b).


ORDER

Service connection for hypertension is granted, secondary to the Veteran's service-connected DM.

An increased disability rating in excess of 10 percent for left knee chondromalacia with osteoarthritis is denied.

An increased disability rating in excess of 10 percent for right knee chondromalacia with osteoarthritis is denied.

An earlier effective date prior to September 30, 2016 for the grant of special monthly compensation based on loss of use of a creative organ is denied.


REMAND

In the October 2017 Brief in Support of Claim, the Veteran's representative presented new contentions that require an addendum medical opinion.  The representative asserted that the Veteran's pain medication for his service-connected left knee and right knee chondromalacia with osteoarthritis caused or aggravated his OSA.  The representative provided a hyperlink for an article by the American Academy of Pain Medicine, entitled "Pain Patients At Risk For Sleep Apnea" to support the assertion.

From May 10, 1996, the Veteran has been service-connected for left knee and right knee chondromalacia with osteoarthritis.  The Veteran's VA treatment records revealed that he was prescribed the following medications for pain management since being service connected for his bilateral knee conditions: tramadol, morphine sulfate, and acetaminophen/hydrocodone. 

At his December 2015 Board hearing, the Veteran testified that he stopped taking pain medication in 2012.

In September 2016 the Veteran had a DBQ for OSA.  The Veteran's claims file was reviewed.  He was diagnosed with OSA.  The examiner opined that the Veteran's OSA was less likely than not incurred in or caused by snoring during his service.  The Veteran separated from service in 1993.  He presented documentation that showed he has snored heavily since the 1980s, yet the examiner found that snoring is not exclusively pathognomonic of OSA.  Snoring is indicative of many other problems, including primary snoring with or without OSA.  Also, the Veteran presented documentation of problems sleeping, which was diagnosed as insomnia in 1999.  The examined stated that OSA does not manifest as insomnia.  With OSA, the patient does not realize that they have a problem sleeping.  A patient with insomnia cannot sleep, which is not characteristic of OSA.  The examiner opined that it was unlikely the Veteran had OSA in service as he was diagnosed with mild OSA seventeen years after separation.

The Board notes that the Veteran has not been afforded a VA examination to include a VA medical opinion in order to determine if the Veteran's current OSA is etiologically related to his service-connected left and right knee chondromalacia with osteoarthritis.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C. § 5103A(d).  In light of the foregoing, a VA medical addendum opinion that addresses the question of secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion. The examiner should review the record prior providing an opinion. The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is related to any in-service disease, event, or injury, or proximately due to or the result of medications taken for service-connected disabilities, to include pain medication taken for his service-connected left and right knee chondromalacia with osteoarthritis.  The examiner should note that an in-service diagnosis is not required.  The examiner should consider the lay evidence of reports of purported OSA symptoms since service, to include his testimony that he stopped taking pain medication in 2012.  

Alternatively, the examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is permanently aggravated by the Veteran's service-connected disabilities or medications taken for such disabilities. 

The examiner should address the article by the American Academy of Pain Medicine, entitled "Pain Patients at Risk for Sleep Apnea," dated September 11, 2007.  The hyperlink is: www.sciencedaily.com/releases/2007/09/070906104140.htm

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


